Citation Nr: 0910831	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for cancer of the upper 
aero digestive tract, to include as due to herbicide 
exposure.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral tinnitus.

3. Entitlement to service connection for a low back disorder, 
to include degenerative disc disease.

4. Entitlement to service connection for cervical disc 
disease.

5. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
November 1972.  He is the recipient of the Combat Infantryman 
Badge, Purple Heart, and Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2005 and March 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.

The issues of  entitlement to service connection for a low 
back disorder, to include degenerative disc disease and 
cervical disc disease and a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

.
1. The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2. The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

3. The medical evidence does not reflect a current diagnosis 
of cancer of the upper aero digestive tract.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent under 
the schedular criteria for tinnitus, and for extraschedular 
referral, have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2008). 

2. Cancer of the upper aero digestive tract was not incurred 
in or aggravated by the Veteran's active duty military 
service, nor may such be presumed to have been incurred in or 
aggravated by his military service.  §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  With 
respect to the Veteran's tinnitus claim, the Board notes that 
the Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the Veteran's appeal for a 
rating in excess of 10 percent for service-connected tinnitus 
is wholly dependent on interpretation of the relevant VA 
statutes and regulations.  Thus, as no reasonable possibility 
exists that any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is necessary.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(deficiency of VCAA notice is not prejudicial when a benefit 
could not be awarded as a matter of law); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

With regard to his service connection claim, VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

The Board also notes that, in Pelegrini v. Principi, the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with VCAA notification letters in February 2004 and 
October 2004, prior to the initial unfavorable AOJ decision 
issued in January 2005.  An additional letter was sent in 
August 2005.

The Board observes that the pre-adjudicatory VCAA notice 
issued in February 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
no notice as to disability ratings and effective dates was 
provided to the Veteran; however, the Board finds no 
prejudice to the Veteran as a result of this omission.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, Social Security Administration (SSA) records, VA 
medical records, and private medical were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim. 

The Board notes that additional VA examination reports have 
been received since the last adjudication of the claim by the 
RO in March 2006.  However, the Board observes that, except 
for the brief history of the Veteran's documented treatment 
related to his cancer claim, the VA examination reports are 
not relevant to his service connection claim for cancer and 
provide no information not already of record.  Accordingly, 
although a review of these records by the RO is one basis for 
the remand of the Veteran's other service connection claims 
and TDIU claim, the Board finds that to remand the claim for 
service connection for upper aero digestive tract cancer to 
allow for AOJ review of these records would only delay the 
Board's adjudication of the claim while providing no benefit 
to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has cancer of the aero digestive tract that is a 
result of his military service is not necessary to decide his 
claim.  The medical records associated with the claims file 
do not contain any diagnosis of a cancerous disorder of the 
aero digestive tract.  Although treatment records reflect the 
removal of several benign lesions and note a history of neck 
cancer, the medical evidence does not demonstrate treatment 
for cancer contemporaneous with the claim.  The private 
treatment records relevant to the claimed disorder have been 
obtained and show no diagnosis of cancer of the upper aero 
digestive tract.  Therefore, without evidence of a current 
diagnosis of cancer, the Board finds that a VA examination is 
not necessary.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection claim.
In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  Id.  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Tinnitus

The Veteran contends that his tinnitus is more severe than 
contemplated by the 10 percent rating assigned.  Tinnitus is 
evaluated under Diagnostic Code 6260, under which tinnitus, 
unilateral or bilateral, is assigned a 10 percent rating.  38 
C.F.R. 
§ 4.87.  Diagnostic Code 6260 was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head. 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2008).

Service connection for tinnitus was granted in a March 2005 
rating decision and a 10 percent rating evaluation was 
assigned, effective December 20, 2002.  The Veteran 
thereafter appealed with respect to the initially assigned 
rating.  The Board will therefore consider both the June 2003 
and pre-June 2003 versions of Diagnostic Code 6260.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims for a disability rating for 
tinnitus of greater than 10 percent, filed prior to June 13, 
2003.

In 2006, the Federal Circuit reversed the Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1348-
49.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that, 
regardless of the version applied, Diagnostic Code 6260 
precludes an evaluation in excess of a single 10-percent for 
tinnitus at any time during the appeal period.  A 10 percent 
rating is also the highest evaluation warranted, regardless 
of the volume and frequency of the tinnitus.  Consequently, 
there is no legal basis under which a rating in excess of 10 
percent may be assigned for tinnitus under the schedular 
criteria.  Thus, the Veteran's claim for a rating in excess 
of 10 percent for service-connected tinnitus must be denied.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected tinnitus so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran's symptoms are fully contemplated under the schedular 
rating criteria and interpreting case law; accordingly, 
referral for extraschedular consideration is not necessary.

III. Service connection 

The Veteran contends that he was exposed to herbicides during 
service and that he developed cancer of the upper aero 
digestive tract as a result.  Therefore, he argues that 
service connection is warranted for cancer of the upper aero 
digestive tract.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service 
personnel records and service treatment records confirm that 
he served in the Republic of Vietnam and is, therefore, 
presumed to have been exposed to herbicides.

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that the record reveals that the Veteran 
had several biopsies and excisions of dysplasia and 
leukoplakia in his mouth in 2003.  The record does not 
indicate that any of these lesions were malignant.  Thus, the 
Board does not conclude that the Veteran has a current 
disability of cancer of the aero digestive tract.  Although 
such lesions may have the potential to become cancerous if 
not removed, the lesions alone do not represent a disability 
of cancer.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

Moreover, cancer of the upper aero digestive tract is not 
presumed related to herbicide exposure under VA regulations; 
thus, such disorder would not be service-connected based only 
on the Veteran's herbicide exposure.  Additionally, there is 
no competent medical evidence associating the Veteran's 
claimed cancer of the upper aero digestive tract with his 
military service.  Thus, the only evidence that the Veteran 
has cancer of the respiratory and digestive tract that is 
etiologically related to his military service is the 
Veteran's own statements.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent medical evidence establishing a 
diagnosis of cancer of the upper aero digestive tract and a 
relationship of such cancer to military service, service 
connection is not warranted on either a presumptive or direct 
basis.
ORDER

A rating in excess of 10 percent for service-connected 
bilateral tinnitus is denied.

Service connection for cancer of the upper aero digestive 
tract is denied.


REMAND

The Veteran contends that his current low back and cervical 
spine disorders are related to his combat experiences in 
Vietnam.  The Board has determined that a remand is required 
so that the Veteran may be afforded a VA examination with 
respect to these issues. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).   Here, the Veteran has been awarded the Combat 
Infantryman Badge, Purple Heart, and Silver Star, each of 
which reflects combat experience.  Thus, he is entitled to 
application of § 1154(b).

Nevertheless, the record must still establish a relationship 
between the Veteran's current cervical and lumbar spine 
disorders and his combat experience.  Accordingly, the Board 
finds that VA examinations should be conducted in this case.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

With respect to the Veteran's TDIU claim, the Court has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the outcome of the Veteran's TDIU claim is 
impacted by the disability ratings assigned to the Veteran's 
service-connected disabilities the TDIU claim is considered 
to be inextricably intertwined with the service connection 
claims.  Consequently, the claim of entitlement to a TDIU 
rating must be remanded to the AOJ in accordance with Harris.

Finally, the Board notes that, subsequent to the last 
adjudication of these claims by the RO, the Veteran was 
afforded VA audiological and general medical examinations in 
November 2007.  The Veteran has not waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  See 38 
C.F.R. § 20.1304 (2008).    Therefore, a remand is also 
required to allow for AOJ consideration of this evidence with 
respect to these claims.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA 
examinations to ascertain the existence 
and etiology of his cervical spine and 
low back disorders.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon examination of the Veteran and a 
review of the record, the examiner 
should opine as to the following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's low 
back disorder is related to his 
in-service combat experience?

b)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
cervical spine disorder is related 
to his in-service combat 
experience?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2006 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


